DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 6 recites “obtaining a second operation on a target key on the electronic device; and further determining the physical form based on the second operation”.  It is not clear how a user operating a key on the 
Claim 7 is rejected under 35 U.S.C. 112(a) as being dependent on claim 6.
Claims 17 and 18 are substantially identical to claims 6 and 7, respectively, and thus, are rejected under the same rationale.

Claim 8 recites “collecting sight line information of a user; and further determining the physical form based on the sight line information”.  It is not clear why if a user is looking at a particular line of sight, then that would lead the electronic device to determine the physical form of the electronic device.  The user may presumably be looking at a particular line of sight whether the electronic device is in a folded or unfolded form.
Claim 9 is rejected under 35 U.S.C. 112(a) as dependent on claim 8.
Claims 19 and 20 are substantially identical to claims 8 and 9, respectively, and thus, are rejected under the same rationale.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 

Claims 1-3, 5, 11-14, 16, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2019/0042066 A1).

Instant Claim 1: A screen control method implemented by an electronic device, wherein the screen control method comprises: detecting a first operation on a function key;  (Fig 20B of Kim illustrates an electronic device with keys displayed on the screen – for instance a “Send” key for text messaging.)

determining a physical form of the electronic device;  (Referring to fig 20B of Kim, the electronic device detects whether the electronic device is in a folded/unfolded form.)

and controlling a first screen of the electronic device or a second screen of the electronic device based on the first operation and the physical form of the electronic device, wherein controlling the first screen or the second screen based on the first operation and the physical form of the electronic device comprises: when the physical form of the electronic device is a first physical form, controlling the second screen of the electronic device based on the first operation, wherein the first physical form is a folded form;  (Referring to fig 20B of Kim, when the electronic device is folded, the user may enter an operation on first display 2020 (“second screen”) – such as pressing the pause button.  First display 2020 is the display which will respond.)

and when the physical form of the electronic device is a second physical form, controlling the first screen of the electronic device based on the first operation, wherein the second physical form is an unfolded form,  (Referring to fig 20B of Kim, when the electronic device is unfolded, the user may enter an operation on second display 2040 (“first screen”) – such as pressing the “Send” button.  Second display 2040 is the display which will respond.)

wherein the first screen is an inner screen of the electronic device, wherein the second screen is an outer screen of the electronic device,  (Referring to fig 20B of Kim, second display 2040 may be referred to as an inner screen and first display 2020 may be referred to as an outer screen.)

wherein the first screen is a foldable screen, and wherein the electronic device is foldable or unfoldable using the first screen.  (Referring to fig 20B of Kim, second display 2040 is foldable.)


Instant Claim 2: The screen control method of claim 1, further comprising: obtaining a first included angle of the first screen at a folding position; and determining the physical form based on the first included angle.  (“Referring to FIG. 20b, the form type of the electronic device may switch into the folded mode, in which case, the electronic device may maintain the screen displayed on the active display (e.g., the first display 2020).” (Kim, paragraph 181)  Since the electronic device of Kim determines that the device is in a folded mode, the device has determined the angle between the first display 2020 and second display 2040.)


Instant Claim 3: The screen control method of claim 2, further comprising: determining that the physical form is the first physical form when the first included angle is less than or equal to a preset angle; and determining that the physical form is the second physical form when the first included angle is greater than the preset angle.  (“According to an embodiment of the present disclosure, not only when the first body 2010 and the second body 2030 (fig 20B) abut but also when the first body 2010 and the second body 2030 approach each other, e.g., when they are positioned close at a preset angle or less, the screen displayed through the first display 2020 and the second display 2040 may be changed or whether to operate may be determined.” (Kim, paragraph 186))


Instant Claim 5: The screen control method of claim 3, wherein the preset angle is zero degrees.  (“Referring to FIG. 20b, the form type of the electronic device may switch into the folded mode, in which case, the electronic device may maintain the screen displayed on the active display (e.g., the first display 2020).” (Kim, paragraph 181)  Kim determines that the electronic device is in a folded mode when the angle between the first display 2020 and second display 2040 is zero degrees.)


Instant Claim 11: The screen control method of claim 1, wherein the function key is a screen locking key, a volume key, or a combination screen capture key.  (“According to an embodiment of the present disclosure, a power key 703 (fig 7) and a volume control key 704 may be arranged on a side surface of a first body 730” (Kim, paragraph 116))


Instant Claim 12: a processor coupled to the first screen, the second screen, and the function key  (“a processor which is electrically connected to the first display and the second display;” (Kim, abstract))

	Apparatus claim 12 and method claim 1 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, the remainder of claim 12 is similarly rejected under the same rationale as applied above with respect to method claim 1.


Instant Claim 13: (Claim 13 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 14: (Claim 14 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 16: (Claim 16 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 22: (Claim 22 is substantially identical to claim 11, and thus, is rejected under similar rationale.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.

Instant Claim 4: The screen control method of claim 2 further comprising: determining a first normal vector of a third screen in the first screen; determining a second normal vector of a fourth screen in the first screen; determining a second included angle between the first normal vector and the second normal vector; and calculating a difference between 180 degrees and the second included angle to obtain the first included angle.  (Although Kim does not explicitly teach calculating an angle between first display 2020 and second display 2040 using normal vectors, Kim does explicitly teach determining an angle between first display 2020 and second display 2040.  Normal vectors of the displays are obviously present, and the angle determined by Kim does apply to the angle between the normal vectors.  The theory of normal of vectors are included in whichever way Kim does calculate the angle between first display 2020 and second display 2040.)


Instant Claim 15: The electronic device of claim 13, further comprising a gyroscope sensor configured on the first screen,   (“the sensor module 240 (fig 2) may convert the measured or detected information into an electrical signal. The sensor module 240 may include at least one of, e.g., a gesture sensor 240A, a gyro sensor 240B,” (Kim, paragraph 74))

wherein the first screen further comprises a third screen and a fourth screen, and wherein the processor is further configured to: determine a first normal vector of the third screen using the gyroscope sensor; determine a second normal vector of the fourth screen using the gyroscope sensor; 6Atty. Docket No. 4805-16500 (86175452US04) determine a second included angle between the first normal vector and the second normal vector; and calculate a difference between 180 degrees and the second included angle to obtain the first included angle.  (Although Kim does not explicitly teach calculating an angle between first display 2020 and second display 2040 using normal vectors and the gyroscope sensor, Kim does explicitly teach determining an angle between first display 2020 and second display 2040.  Normal vectors of the displays are obviously present, and the angle determined by Kim does apply to the angle between the normal vectors.  The theory of normal of vectors are included in whichever way Kim does calculate the angle between first display 2020 and second display 2040.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 5712723017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/YARON COHEN/Examiner, Art Unit 2626